Exhibit 10.6

TRANSITION SERVICES AGREEMENT

MOTOROLA MOBILITY PROVIDED SERVICES

THIS TRANSITION SERVICES AGREEMENT – MOTOROLA MOBILITY PROVIDED SERVICES (this
“Agreement”) is entered into as of January 3, 2011, by and among Motorola, Inc.,
a Delaware corporation (“Motorola”), Motorola Mobility, Inc., a Delaware
corporation and wholly-owned subsidiary of Motorola (“Mobility”), and Motorola
Mobility Holdings, Inc., a Delaware corporation and wholly-owned subsidiary of
Motorola (“SpinCo”). Each of Motorola, Mobility and SpinCo is sometimes referred
to herein as a “Party” and collectively as the “Parties.” Capitalized terms used
herein and not otherwise defined herein have the meanings given to such terms in
the Amended and Restated Master Separation and Distribution Agreement dated as
of July 31, 2010, by and among Motorola, Mobility and SpinCo (as such may be
amended from time to time, the “Separation Agreement”).

RECITALS

WHEREAS, Motorola has determined that it would be appropriate, desirable and in
the best interests of Motorola and Motorola’s stockholders to separate the MD
Business and the Home Business from Motorola pursuant to and in accordance with
the Separation Agreement;

WHEREAS, in connection with the separation of the MD Business and the Home
Business from Motorola, Motorola desires to contribute or otherwise transfer,
and to cause certain of its Subsidiaries to contribute or otherwise transfer,
(i) certain Assets and Liabilities associated with the Transferred Businesses,
including the stock or other equity interests of certain of Motorola’s
Subsidiaries dedicated to the Transferred Businesses, to Mobility and certain of
its Subsidiaries, and (ii) certain Assets and Liabilities associated with the
Transferred Businesses to SpinCo, (iii) shares of capital stock of Mobility to
SpinCo, and (iv) stock or other equity interests of certain of Motorola’s
Subsidiaries dedicated to the Transferred Businesses other than those set forth
in clause (i) above to SpinCo;

WHEREAS, in connection therewith, Motorola desires that SpinCo and/or its
Affiliates provide Motorola and/or its Affiliates, as applicable, with certain
transition services with respect to the operation of Motorola and its Affiliates
following the date hereof, as more fully set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties each hereby agrees as follows:

ARTICLE 1

TRANSITION SERVICES

Section 1.1 Transition Services. During the term of this Agreement as set forth
in Section 2.2, SpinCo will provide, or cause one or more of its Affiliates or
third Person service providers designated by SpinCo (including their respective
employees, agents or contractors) to provide to the Motorola Group, upon the
terms and subject to the conditions hereof, the services more particularly
described on Annex A (each service, a “Transition Service” and collectively with
any Additional Services, the “Transition Services”). Motorola and SpinCo may, by
mutual written consent (which consent will not be unreasonably withheld), amend
the Transition Services to (a) include other administrative services provided by
SpinCo to the Motorola Business prior to the date hereof in exchange for
additional fees consistent with the cost of delivery thereof (“Additional
Services”), or (b) extend



--------------------------------------------------------------------------------

the term of any Transition Service so long as such new service term does not
extend beyond 12 months from the date hereof. Motorola will and will cause its
Affiliates to, if applicable, adhere to any conditions or policies applicable to
its use of the Transition Services as set forth in this Agreement or in Annex A.

Section 1.2 Level of Transition Services.

(a) Unless otherwise specifically set forth in Annex A, SpinCo will perform, or
cause one or more of its Affiliates or third Persons to provide to Motorola
and/or its Affiliates, as applicable, the Transition Services in the manner and
at a level of service (including with respect to timing and priority) consistent
with past practices with respect to that performed by the SpinCo Group and their
third Person service providers for the Motorola Business; provided, however,
SpinCo may make changes from time to time in the manner of performing the
Transition Services to the extent SpinCo is making similar changes in performing
similar services for itself or its Affiliates, so long as such changes do not
adversely affect such agreed to level of service.

(b) Unless otherwise specifically set forth in Annex A, Motorola and its
Affiliates’ use of any Transition Service will be consistent with past practice
with respect to the use by the Motorola Group for the Motorola Business.

(c) Notwithstanding anything to the contrary herein, in no event will any
Transition Service include (i) any services that would be or otherwise becomes
unlawful for SpinCo to provide, or (ii) the exercise of business judgment or
general management for Motorola.

ARTICLE 2

TERMINATION

Section 2.1 No Obligation to Continue to Use Services; Partial Termination.
Motorola will have no obligation to continue to use any of the Transition
Services and, except as otherwise specified on Annex A, Motorola may terminate
any Transition Service by giving SpinCo at least 30 days’ prior written notice
of its desire to terminate any Transition Service. To the extent possible,
Motorola will give such notice at the beginning of a month to terminate the
service as of the beginning of the next month to avoid the need to prorate any
monthly payment charges. As soon as reasonably practicable following receipt of
any such notice, SpinCo will advise Motorola in writing as to whether
termination of such Transition Service will (a) require the termination or
partial termination of, or otherwise affect the provision of, certain other
Transition Services, or (b) result in any early termination costs (which, with
respect to those related to third party providers, will be limited to costs that
SpinCo actually incurs). If either will be the case, Motorola may withdraw its
termination notice within five Business Days of the receipt of notice. If
Motorola does not withdraw the termination within such period, such termination
will be final. Upon such termination, Motorola’s obligation to pay for such
Transition Service(s) will terminate, and SpinCo will cease, or cause its
Affiliates or third Person service providers to cease, providing the terminated
Transition Service(s), in each case subject to the terms of Section 2.2(c);
provided, however, that Motorola will reimburse SpinCo for the reasonable
termination costs actually incurred by SpinCo resulting from Motorola’s early
termination of such Transition Services, including those owed to third Person
providers. SpinCo will use commercially reasonable efforts to mitigate such
termination costs.

Section 2.2 Term and Termination.

(a) Subject to Section 2.1, the term of this Agreement will commence on the date
hereof and continue with respect to each of the Transition Services for the term
thereof as set forth in Annex A; the last date in each such term being referred
to herein as a “Service Termination Date” for each such Transition Service.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, this Agreement may be terminated:

(i) by SpinCo, immediately by giving written notice to Motorola if Motorola
breaches or is in default of any payment obligation, which default is capable of
being cured, and such breach or default has not been cured within 30 days after
Motorola’s receipt of notice of such a breach or default from SpinCo; or

(ii) by any Party, upon 30 days’ advance written notice to the other Parties, in
the event: (A) such Party (1) applies for or consents to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its properties, (2) makes a general
assignment for the benefit of its creditors, (3) commences a voluntary case
under the United States Bankruptcy Code, as now or hereafter in effect (the
“Bankruptcy Code”), or (4) fails to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in any
involuntary case under the Bankruptcy Code; or (B) a proceeding or case will be
commenced against such Party in any court of competent jurisdiction, seeking
(1) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (2) the appointment of a trustee,
receiver, custodian, liquidator or the like of such Party or of all or any
substantial part of its assets, or (3) similar relief under any Bankruptcy Laws,
or an order, judgment or decree approving any of the foregoing will be entered
and continue unstayed for a period of 60 days, or an order for relief against
such Party will be entered in an involuntary case under the Bankruptcy Code.

(c) The terms and conditions of this Agreement that, by their terms, require
performance following the termination or expiration of this Agreement will
survive such termination or expiration.

Section 2.3 General Intent. Motorola will use commercially reasonable efforts to
end its use of the Transition Services as soon as commercially practicable, but
in no event later than the applicable Service Termination Date.

ARTICLE 3

FEES

Section 3.1 Consideration. As consideration for the provision of any Transition
Services and any Additional Services hereunder, Motorola will pay to SpinCo (or
will cause its Affiliates to pay to SpinCo or SpinCo’s Affiliates, as
applicable) the amount specified for each Transition Service as set forth in
Annex A, plus any applicable sales, use, or service tax, value added tax (“VAT”)
or any other similar tax (together with any related interest and penalties)
imposed on, or payable with respect to, any fees or charges payable pursuant to
this Agreement on a monthly basis except (i) as otherwise specified in Annex A
with respect to a particular Transition Service, and (ii) reimbursement for
Tigers purchases, Web Money reimbursements, other “normal” department charges
which will result in a cash disbursement made by SpinCo or its Affiliates on
behalf of Motorola or its Affiliates, will be made as described in Section 3.2
below. Unless Motorola and SpinCo otherwise agree in writing, where Transition
Services are provided to Motorola’s Affiliates outside of the United States by a
Person located in the same country, amounts will be billed and paid in the local
currency of the entity providing the Transition Services. Unless Motorola and
SpinCo otherwise agree in writing, if payments are to be made between legal
entities not within the same country, such amounts will be billed and paid in
U.S. Dollars. To the extent necessary, local currency conversion will be based
on SpinCo’s internal exchange rate for the then-current month. The Transition
Services to be provided by third Person providers will be charged to

 

3



--------------------------------------------------------------------------------

Motorola at no higher cost than the actual payments made by SpinCo to third
Person providers for providing such Transition Services. All charges based on a
monthly or other time basis will be pro rated based on actual days elapsed
during the period of service. Upon the termination of any Transition Service in
accordance with and subject to Section 2.1 or Section 2.2 above, the
consideration to be paid under this Article 3 will be the accrued pro rated
daily fees payable under this Section 3.1 except in cases where SpinCo or its
Affiliate has already procured and pre-paid for the services of a third Person
provider. The Parties agree to use commercially reasonable efforts to cooperate
to minimize any sales, use or service tax, VAT or any other similar tax with
respect to the Transition Services.

Section 3.2 Invoices. Except as otherwise set forth on Annex A, within 10 days
after the end of each fiscal month, SpinCo and each of its Affiliates providing
Transition Services will submit one invoice to each of Motorola and each of its
Affiliates receiving Transition Services for (i) all Transition Services
provided during such fiscal month pursuant to this Agreement, (ii) reimbursement
for Tigers purchases, Web Money reimbursements, other “normal” department
charges and payments to third parties on behalf of Motorola or its Affiliates
which result in a cash disbursement made by SpinCo or its Affiliates on behalf
of Motorola or its Affiliates, and (iii) any applicable sales, use or service
tax, VAT or any other similar taxes (other than income or franchise taxes)
imposed on or payable with respect to any fees or charges payable pursuant to
this Agreement. The invoices will break out the amount for each type of
Transition Service and amounts subject to reimbursement. SpinCo will provide
documentation supporting any amounts invoiced pursuant to this Section 3.2 as
Motorola may from time to time reasonably request, including, without
limitation, detail with respect to any third party billing information relating
to the Transition Services provided under this Agreement.

Section 3.3 Invoice Disputes. In the event that Motorola in good faith disputes
an invoice submitted by SpinCo, Motorola may withhold payment of any amount
subject to the dispute; provided, however, that (i) Motorola will continue to
pay all undisputed amounts in accordance with the terms hereof, and
(ii) Motorola will notify SpinCo, in writing, of any disputed amounts and the
reason for any dispute by the due date for payment of the invoice containing any
disputed charges. In the event of a dispute regarding the amount of any invoice,
the Parties will use all reasonable efforts to resolve such dispute within 30
days after Motorola provides written notification of such dispute to SpinCo.
Each Party will provide full supporting documentation concerning any disputed
amount or invoice within 30 days after written notification of the dispute.
Unpaid fees that are under good faith dispute will not be considered a basis for
default hereunder. To the extent that a dispute regarding the amount of any
invoice cannot be resolved pursuant to this Section 3.3, the dispute resolution
procedures set forth in Section 7.10 herein will apply.

Section 3.4 Time of Payment. Except as otherwise set forth in Annex A, Motorola
will pay and will cause each of its Affiliates to pay all amounts due pursuant
to this Agreement within 30 days after receipt of each such invoice hereunder
for (i) the Transition Services and (ii) the amounts subject to reimbursement;
provided, however, that in the event that Motorola, in good faith and upon
reasonable grounds in accordance with Section 3.3, questions any invoiced item,
payment of that item may be made after resolution of such question. To the
extent that any amounts required to be paid under this Agreement are not timely
paid pursuant to the terms of this Agreement, such amounts shall accrue interest
in accordance with the Separation Agreement. Any pre-existing obligations to
make payment for any Transition Services provided hereunder will survive the
termination of this Agreement.

ARTICLE 4

PERSONNEL

Section 4.1 Right to Designate and Change Personnel. SpinCo will make available
such personnel as will be required to provide the Transition Services. SpinCo
will have the right to designate

 

4



--------------------------------------------------------------------------------

which personnel it will assign to perform the Transition Services. SpinCo also
will have the right to remove and replace any such personnel at any time or
designate any of its Affiliates or a third Person service provider at any time
to perform the Transition Services; provided, however, that SpinCo will use its
commercially reasonable efforts to limit the disruption to Motorola in the
transition of the Transition Services to different personnel or a third Person.
In the event that personnel with the designated level of experience are not then
employed by SpinCo, SpinCo will substitute such personnel or third party
personnel having an adequate level of experience; provided, however, that SpinCo
will have no obligation to retain any individual employee for the sole purpose
of providing a particular Transition Service.

Section 4.2 Financial Responsibility for Motorola Personnel. SpinCo will pay for
all personnel expenses, including wages of its employees performing the
Transition Services. Any request by Motorola for travel by any SpinCo employee
will be considered and treated as a request for Additional Services pursuant to
Section 1.1 and the costs of such travel will be charged as additional fees.

Section 4.3 Managers.

(a) During the term of this Agreement, Motorola will appoint one of its
employees (the “Motorola Manager”) who will have overall responsibility for
managing and coordinating the delivery of the Transition Services and one of its
employees for each category of service, as applicable (the “Motorola
Sub-Manager”). The Motorola Manager and each of the Motorola Sub-Managers will
coordinate and consult with the SpinCo Manager (as defined in Section 4.3(b))
and each of the SpinCo Sub-Managers (as defined in Section 4.3(b)). Motorola
may, at its discretion, select other individuals to serve in these capacities
during the term of this Agreement; provided, however, Motorola will notify
SpinCo promptly (and in any event within three Business Days) of any change in
individuals serving in these capacities, setting forth the name of the
replacement, and stating that such replacement is authorized to act for Motorola
in accordance with this Section 4.3(a).

(b) During the term of this Agreement, SpinCo will appoint one of its employees
(the “SpinCo Manager”) who will have overall responsibility for managing and
coordinating the delivery of the Transition Services and one of its employees
for each category of service (the “SpinCo Sub-Manager”). The SpinCo Manager and
each of the SpinCo Sub-Managers will coordinate and consult with the Motorola
Manager and each of the Motorola Sub-Managers. SpinCo may, at its discretion,
select other individuals to serve in these capacities during the term of this
Agreement; provided, however, SpinCo will notify Motorola promptly (and in any
event within three Business Days) of any change in individuals serving in these
capacities, setting forth the name of the replacement, and stating that such
replacement is authorized to act for SpinCo in accordance with this
Section 4.3(b).

(c) The Motorola Manager and the SpinCo Manager will meet as expeditiously as
possible to resolve any dispute hereunder, and any dispute that is not so
resolved within 30 days will be resolved in accordance with the dispute
resolution procedures set forth in Section 7.3 of the Separation Agreement.
Motorola may treat an act of the SpinCo Manager, and SpinCo may treat the act of
the Motorola Manager, in each case, which is consistent with the provisions of
this Agreement, as being authorized by such other Party without inquiring behind
such act or ascertaining whether the Motorola Manager or the SpinCo Manager, as
applicable, had authority to so act; provided, however, that neither the
Motorola Manager nor the SpinCo Manager will have authority to amend this
Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

PROPRIETARY RIGHTS

Section 5.1 Software.

(a) In addition to the consideration set forth elsewhere herein, Motorola will
also promptly pay any amounts that are required to be paid to any third Person
licensors of software that is used by SpinCo in connection with the provision of
any Transition Services hereunder, including, without limitation, (i) license,
temporary right-to-use and royalty fees and (ii) any amounts that are required
to be paid to any such licensors to obtain the consent of such licensors to
allow SpinCo to provide any of the Transition Services hereunder. Motorola
agrees to comply and cause its Affiliates to comply with the terms of any
license or other agreement of SpinCo or any of its Affiliates relating to
software that is used in connection with the provision of any Transition
Services hereunder. Subject to the foregoing and the terms of the Separation
Agreement, SpinCo will use commercially reasonable efforts to obtain any consent
that may be required from such licensors in order to provide any of the
Transition Services hereunder and the Parties will cooperate to identify any
material licenses or consents and use commercially reasonable efforts to
minimize the costs associated therewith.

(b) Any software, development tools, know-how, methodologies, processes,
technologies or algorithms owned by SpinCo or its Affiliates and which may
during the term of this Agreement be operated or used by SpinCo or its
Affiliates in connection with the performance of the Transition Services
hereunder will remain the property of SpinCo or its Affiliates, as the case may
be, and Motorola and its Affiliates will have no rights or interests therein,
except as may otherwise be set forth in the Intellectual Property License
Agreement.

(c) Neither Motorola nor SpinCo will use or have any rights to the trademarks or
service marks of the other without prior written consent to such use other than
as provided for in the Intellectual Property License Agreement or the Trademark
License Agreement. To the extent that such consent is granted, use of such
trademarks or service marks will be in accordance with the guidelines set forth
by the Party owning such trademarks or service marks with all proper indicia of
ownership, including those set forth in the Intellectual Property License
Agreement or the Trademark License Agreement.

Section 5.2 IT Services.

(a) While using any data processing or communications services of SpinCo
(whether or not identified in Annex A), Motorola will and will cause each of its
Affiliates to, adhere in all respects to SpinCo’s corporate information policies
(including policies with respect to protection of proprietary information, data
privacy and other policies regarding the use of computing resources) as in
effect from time to time.

(b) The employees of Motorola and its Affiliates and non-employee representative
of Motorola and its Affiliates who have access to the Motorola network may
continue to have access to the SpinCo network and associated computer
applications if they meet the following criteria: (i) such employee and
non-employee representative is listed in the SpinCo LDAP/”core directory” or any
updates thereto and a current list of these employees and non-employee
representatives is available promptly upon request, and a documented process is
in place for notification to SpinCo of all voluntary and involuntary
separations; (ii) Motorola has a legitimate business need to access resources on
the SpinCo network during the term of this Agreement; and (iii) such employee
and non-employee representative is bound by a non-disclosure agreement or other
binding confidentiality obligations for the benefit of SpinCo. Motorola employee
and non-employee representative computer and system accounts on the SpinCo
network that are not required for the transition must be locked. Motorola’s
employees and non-employee representatives that are connected to the SpinCo
network must continue to adhere in all respects to the information protection
safeguards defined in SpinCo’s Information Protection Policy IP-01 and Standards
for Information Users (which will initially replicate Motorola’s Information
Protection Policy IP-01 and Standards for Information Users which can be found
at http:///mips.mot.com/policy/genuserstd.htm)) as

 

6



--------------------------------------------------------------------------------

well as any other security standards for requiring current antivirus protection
active at all times, strong access control for all computer access, no sharing
of passwords, no dual connections to the Motorola network or any other
non-SpinCo networks and the Internet or other entity networks, and compliance
with the requirements for protection of SpinCo’s confidential proprietary
information and intellectual assets/property. SpinCo’s Information Protection
Policy IP-01 and Complete Set of Standards (which will initially replicate
Motorola’s Information Protection Policy IP-01 and Complete Set of Standards
which can be found at http://mips.mot.com/policy/itstandardscomplete.htm) must
be followed when connecting SpinCo’s network to Motorola’s network or any other
non-SpinCo networks and all external connections to the SpinCo network require
the review and the written approval of SpinCo’s information protection services.
Computing assets connected to SpinCo’s network are subject to monitoring by
intrusion detection instrumentation and are subject to routine vulnerability
assessment scans which may occur during connect time.

(c) SpinCo and Motorola will jointly develop mutually acceptable systems
conversion plans as soon as reasonably practicable. If necessary to facilitate
such conversion, SpinCo agrees to use commercially reasonable efforts to assist
Motorola to meet the mutually agreed upon milestones, timelines and resource
requirements identified in the final detailed systems conversion plan. Following
this process, the plan will be considered firm and will be used by both Motorola
and SpinCo to synchronize their own related project efforts. In the event SpinCo
expects to incur any extraordinary costs in connection with facilitating such
conversion, it will notify Motorola in advance and the Parties will reasonably
negotiate and agree upon the items and amounts that Motorola will pay. Such
amounts will be considered and treated as a request for Additional Services
pursuant to Section 1.1. Any schedule modifications occurring after the plan is
firm will require joint approval by SpinCo and Motorola, such approval not to be
unreasonably withheld.

(d) If Motorola increases its use of SpinCo’s central processing unit, storage,
server or other network systems and such increased use contributes to the need
for SpinCo to purchase additional computing capacity that SpinCo will not
utilize following termination of the Transition Services, Motorola will pay for
that capacity. SpinCo will notify Motorola in advance of capacity issues to
allow Motorola to respond and possibly discontinue use of certain SpinCo systems
in advance of any additional purchases. Usage consistent with recent past
practice of the Motorola Business will serve as the basis from which to measure
increases in usage. The need for purchasing additional capacity will be subject
to the mutual agreement of Motorola and SpinCo.

ARTICLE 6

WARRANTY

Section 6.1 No Warranty; Exclusive Remedy.

(a) Motorola and SpinCo both acknowledge and agree that SpinCo has agreed to
provide or cause to be provided the Transition Services hereunder as an
accommodation to Motorola. NO REPRESENTATIONS OR WARRANTIES OF ANY KIND,
EXPRESSED OR IMPLIED (INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO ANY REPRESENTATION OR
DESCRIPTION), ARE MADE BY ANY MEMBER OF THE SPINCO GROUP WITH RESPECT TO THE
PROVISION OF TRANSITION SERVICES UNDER THIS AGREEMENT AND, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS OR WARRANTIES ARE HEREBY
WAIVED AND DISCLAIMED.

(b) Other than in the event of SpinCo’s gross negligence or willful misconduct
for which Motorola shall have a right to seek indemnity hereunder (and without
limiting the indemnification

 

7



--------------------------------------------------------------------------------

rights under Section 6.2(c)), the sole and exclusive remedy of Motorola with
respect to any and all Damages caused by or arising from the performance or
non-performance of any Transition Service by SpinCo (either directly or
indirectly) will be the termination of this Agreement in accordance with
Section 2.1 hereof; provided, however, that, if capable of being performed or
re-performed and if requested by Motorola, SpinCo agrees to perform or
re-perform, as applicable, or will cause one or more of its Affiliates or third
Persons to perform or re-perform, as applicable, any Transition Service that
does not comply with the requirements and level of service set forth in Annex A
and Section 1.2(a) hereof.

Section 6.2 Limitation of Liability and Indemnification.

(a) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN NO
EVENT WILL ANY PARTY OR ANY OF ITS GROUP MEMBERS BE LIABLE UNDER ANY
CIRCUMSTANCES OR LEGAL THEORY FOR DAMAGES RELATED TO INCONVENIENCE, DOWNTIME,
INTEREST, COST OF CAPITAL, FRUSTRATION OF ECONOMIC OR BUSINESS EXPECTATIONS,
LOST PROFITS, LOST REVENUES, LOST SAVINGS, LOSS OF USE, TIME, DATA, OR GOOD
WILL, OR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, COLLATERAL OR
CONSEQUENTIAL DAMAGES, REGARDLESS OF WHETHER SUCH LOSSES ARE FORESEEABLE;
PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS REQUIRED TO PAY
ANY DAMAGES RELATED TO INCONVENIENCE, DOWNTIME, INTEREST, COST OF CAPITAL,
FRUSTRATION OF ECONOMIC OR BUSINESS EXPECTATIONS, LOST PROFITS, LOST REVENUES,
LOST SAVINGS, LOSS OF USE, TIME, DATA, OR GOODWILL, OR ANY SPECIAL, PUNITIVE,
INDIRECT, INCIDENTAL, COLLATERAL OR CONSEQUENTIAL DAMAGES, TO A PERSON WHO IS
NOT A MEMBER OF ANY GROUP IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES
WILL CONSTITUTE DIRECT DAMAGES NOT SUBJECT TO THE LIMITATION SET FORTH IN THIS
SECTION 6.2. THIS SECTION SURVIVES THE TERMINATION OR EXPIRATION OF THIS
AGREEMENT.

(b) Except insofar as the claim, demand, suit or recovery relates to SpinCo’s
gross negligence or willful misconduct, and notwithstanding anything to the
contrary and without limiting the Parties’ indemnification rights set forth in
the Separation Agreement, Motorola will and will cause its Affiliates to
indemnify and hold harmless SpinCo and its Affiliates or any employees providing
Transition Services (collectively, the “Indemnified Party”) from and against any
Damages (including, without limitation, reasonable expenses of investigation and
attorneys’ fees incurred or suffered by the Indemnified Party) arising out of
any claim made against any member of the SpinCo Group by a third Person to the
extent caused by or resulting from any of the Transition Services rendered
pursuant to the terms of this Agreement; provided, however, that the foregoing
will not limit the indemnification obligations of SpinCo under Section 6.2(c).

(c) Notwithstanding anything to the contrary and without limiting the Parties’
indemnification rights set forth in the Separation Agreement, SpinCo will
indemnify Motorola and its Affiliates (collectively, the “Motorola Indemnified
Parties”) against and agrees to defend and hold the Motorola Indemnified Parties
harmless from and against any Damages (including, without limitation, reasonable
expenses of investigation and attorneys’ fees incurred or suffered by the
Motorola Indemnified Parties) arising out of the performance of any Transition
Service by a third Person service provider on behalf of SpinCo, but only to the
extent SpinCo is indemnified or otherwise compensated by such third Person
service provider for any breach of its obligations to SpinCo with respect to the
provision of such Transition Service and, in such event, only on a pro rata
basis taking into account all businesses of SpinCo and its Affiliates similarly
affected.

 

8



--------------------------------------------------------------------------------

Section 6.3 Relationship of the Parties. Each of Motorola and SpinCo is and will
remain at all times an independent contractor of the other Party in the
performance of all Transition Services hereunder. In all matters relating to
this Agreement, each of Motorola and SpinCo will be solely responsible for the
acts of its employees and agents, and employees or agents of one Party will not
be considered employees or agents of the other Party nor entitled to any
employee benefits of such other Party as a result of this Agreement. Except as
otherwise provided herein, no Party will have any right, power or authority to
create any obligation, express or implied, on behalf of any other Party nor will
any Party act or represent or hold itself out as having authority to act as an
agent or partner of any other Party, or in any way bind or commit any other
Party to any obligations. Nothing in this Agreement is intended to create or
constitute a joint venture, partnership, agency, trust or other association of
any kind among the Parties or persons referred to herein and each Party will be
responsible only for its respective obligations as set forth in this Agreement.

Section 6.4 Compliance with Laws. Each of Motorola and SpinCo will comply with
all applicable laws, rules, ordinances and regulations of any governmental
entity or regulatory agency governing the Transition Services to be provided
hereunder. Neither Motorola nor SpinCo will take any action in violation of any
applicable law, rule, ordinance or regulation that could result in liability
being imposed on the other Party.

Section 6.5 Remedies. The Parties agree that irreparable damage may occur in the
event that any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached. It is
accordingly agreed that each of the Parties shall be entitled to seek equitable
relief to prevent or remedy breaches of this Agreement, without the proof of
actual damages, including in the form of an injunction or injunctions or orders
for specific performance in respect of such breaches. Each Party agrees to waive
any requirement for the security or posting of any bond in connection with any
such equitable remedy.

ARTICLE 7

GENERAL

Section 7.1 Binding Effect and Assignment. This Agreement binds and benefits the
Parties and their respective successors and assigns. No Party may assign any of
its rights or delegate any of its obligations under this Agreement without the
written consent of the other Parties, which consent may be withheld in such
Party’s sole and absolute discretion and any assignment or attempted assignment
in violation of the foregoing will be null and void; provided, however, that,
subject to Section 4.1, SpinCo may delegate its duties hereunder to such
Affiliates or third Person service providers as may be qualified to provide the
Transition Services; provided, further, that SpinCo will provide at least 45
days’ notice to Motorola prior to any such delegation of any duties hereunder,
and in the event Motorola reasonably objects to any such delegation, SpinCo will
reasonably assist in the process of transitioning such service to Motorola or
Motorola’s designee prior to any such delegation.

Section 7.2 Entire Agreement; Amendments. This Agreement, the Separation
Agreement and each of the annexes, exhibits and schedules appended hereto and
thereto constitute the final agreement among the Parties, and is the complete
and exclusive statement of the Parties’ agreement, on the matters contained
herein. All prior and contemporaneous negotiations and agreements among the
Parties with respect to the matters contained herein are superseded by this
Agreement and Annex A. The Parties may amend this Agreement and Annex A only by
a written agreement signed by each Party to be bound by the amendment and that
identifies itself as an amendment to this Agreement or Annex A.

Section 7.3 Force Majeure. In the event that Motorola is delayed in or prevented
from performing its obligations under this Agreement, in whole or in part, due
to an act of God, fire, flood,

 

9



--------------------------------------------------------------------------------

storm, explosion, civil disorder, strike, lockout or other labor trouble,
material shortages of utilities, facilities, labor, materials or equipment,
delay in transportation, breakdown or accident, any law, order, proclamation,
regulation, ordinance, demand or requirement of any governmental authority,
riot, war, acts of terror, rebellion, or other cause beyond the control of
SpinCo (each a “Force Majeure Event”), then upon written notice to Motorola,
(i) the affected provisions and/or other requirements of this Agreement will be
suspended to the extent necessary during the period of such disability,
(ii) SpinCo will have the right to apportion its services in an equitable manner
to all users and (iii) SpinCo will have no liability to Motorola or any other
party in connection therewith. SpinCo will resume full performance of this
Agreement as soon as reasonably practicable following the conclusion of the
Force Majeure Event.

Section 7.4 Construction of Agreement.

(a) Where this Agreement or Annex A states that a Party “will” perform in some
manner or otherwise act or omit to act, it means that the Party is legally
obligated to do so in accordance with this Agreement or Annex A.

(b) The captions, titles and headings included in this Agreement and Annex A are
for convenience only, and do not affect this Agreement’s or Annex A’s
construction or interpretation. When a reference is made in this Agreement to an
Article or a Section, annex, exhibit or schedule, such reference will be to an
Article or Section of, or an annex, exhibit or schedule to, this Agreement
unless otherwise indicated.

(c) This Agreement is for the sole benefit of the Parties hereto and do not, and
are not intended to, confer any rights or remedies in favor of any Person
(including any employee or stockholder of Motorola or SpinCo) other than the
Parties signing this Agreement.

(d) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

(e) Any reference in this Agreement or Annex A to the singular includes the
plural where appropriate. Any reference in this Agreement or Annex A to the
masculine, feminine or neuter gender includes the other genders where
appropriate.

(f) Unless otherwise specified, all references in this Agreement or Annex A to
“dollars” or “$” means United States Dollars.

Section 7.5 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force, if the essential terms and conditions of this Agreement
for each Party remain valid, binding and enforceable.

Section 7.6 Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, and all of which together constitute one agreement. The signatures of
the Parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending Party’s signature is as effective as signing and delivering the
counterpart in person.

Section 7.7 Notices. Each Party giving any notice required or permitted under
this Agreement will give the notice in writing and use one of the following
methods of delivery to the Party to be notified, at the address set forth below
or another address of which the sending Party has been notified in accordance
with this Section 7.7: (a) personal delivery; (b) facsimile or telecopy
transmission with a

 

10



--------------------------------------------------------------------------------

reasonable method of confirming transmission; (c) commercial overnight courier
with a reasonable method of confirming delivery; or (d) pre-paid, United States
of America certified or registered mail, return receipt requested. Notice to a
Party is effective for purposes of this Agreement only if given as provided in
this Section 7.7 and will be deemed given on the date that the intended
addressee actually receives the notice.

 

If to Motorola:

 

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attention: Chief Financial Officer

Facsimile: (847) 576-1402

  

with a copy to:

 

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attention: General Counsel

Facsimile: (847) 576-3628

 

If to SpinCo or Mobility:

 

Motorola Mobility, Inc.

600 North US-45

Libertyville, Illinois 60048

Attention: Chief Financial Officer

Facsimile: (847) 523-0438

  

 

with a copy to:

 

Motorola Mobility, Inc.

600 North US-45

Libertyville, Illinois 60048

Attention: General Counsel

Facsimile: (847) 523-0727

Section 7.8 Nonwaiver. The Parties may waive a provision of this Agreement or
Annex A only by a writing signed by the Party intended to be bound by the
waiver. A Party is not prevented from enforcing any right, remedy or condition
in the Party’s favor because of any failure or delay in exercising any right or
remedy or in requiring satisfaction of any condition, except to the extent that
the Party specifically waives the same in writing. A written waiver given for
one matter or occasion is effective only in that instance and only for the
purpose stated. A waiver once given is not to be construed as a waiver for any
other matter or occasion. Any enumeration of a Party’s rights and remedies in
this Agreement is not intended to be exclusive, and a Party’s rights and
remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law or in equity.

Section 7.9 Confidentiality. Subject to the terms of the Separation Agreement,
each Party will cause each of its Affiliates and each of their officers,
directors, employees, agents, representatives, successors and assigns to hold
all information relating to the business of any other Party disclosed to it by
reason of this Agreement confidential and will not disclose any of such
information to any party unless legally compelled to disclose such information;
provided, however, that to the extent that a Party may become so legally
compelled, such Party may only disclose such information if it will first have
used reasonable efforts to, and, if practicable, will have afforded the other
Parties the opportunity to obtain, an appropriate protective order or other
satisfactory assurance of confidential treatment for the information required to
be so disclosed.

Section 7.10 Governing Law. The internal laws of the State of Delaware (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of or in connection with this
Agreement, and each of the annexes, schedules or exhibits hereto (whether
arising in contract, tort, equity or otherwise). Any disputes arising hereunder
will be resolved in accordance with Section 7.3 of the Separation Agreement, the
terms of which are incorporated by reference herein.

 

11



--------------------------------------------------------------------------------

[This space intentionally left blank]

*  *  *  *  *

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be
executed by their duly authorized representatives as of the date and year first
set forth above.

 

“Motorola”     “SpinCo” MOTOROLA, INC.,     MOTOROLA MOBILITY HOLDINGS, INC., a
Delaware corporation     a Delaware corporation By:  

/s/ Michael Annes

    By:  

/s/ Marc E. Rothman

Name:  

Michael Annes

    Name:  

Marc E. Rothman

Title:  

Corporate Vice President

    Title:  

Chief Financial Officer

“Mobility” MOTOROLA MOBILITY, INC., a Delaware corporation By:  

/s/ Marc E. Rothman

      Name:  

Marc E. Rothman

      Title:  

Chief Financial Officer

     

 

13